Title: From Thomas Jefferson to Powhatan Ellis, 10 January 1826
From: Jefferson, Thomas
To: Ellis, Powhatan


Dear Sir
Monticello
Jan. 10. 26.
I pray you to be assured I should not have been so late in answering your favor of Dec. 22. had it depended on myself alone. but letters on the subject of yours are so numerous that to answer them severally would be to me impossible, and it was not till yesterday that I was able to get from our printer a printed form. I now enclose one of these which will answer all the enquiries of your friend, and with it I pray you to accept assurances of my great esteem and respectTh: Jefferson